CERTIFICATE OF AMENDMENT TO CERTIFICATE OF TRUST OF BRANDES INVESTMENT TRUST Pursuant to Title 12, Section 3810(b) of the Delaware Statutory Trust Act, the undersigned Trust executed the following Certificate of Amendment: 1.Name of Statutory Trust:Brandes Investment Trust (the "Trust"). 2.The Certificate of Amendment to the Certificate of Trust is hereby amended to revise Article SECOND and add Article SEVENTH as follows: SECOND:As required by 12Del. Code §§3807(b) and 3810(a)(1)b, the name and business address of the Statutory Trust’s Registered Agent for Service of Process and the address of the Statutory Trust’s Registered Office are: Registered Agent Address of Statutory Trust’s Registered Office and Business Address of Registered Agent The Corporation Trust Company 1209 Orange Street Wilmington, Delaware 19801 The name and business address of each trustee of the Statutory Trust is as follows: Name Business Address Karin B. Bonding 11988 El Camino Real, Suite 500 San Diego, CA92130 DeWitt F. Bowman 11988 El Camino Real, Suite 500 San Diego, CA92130 J. Michael Gaffney 11988 El Camino Real, Suite 500 San Diego, CA92130 Jean E. Carter 11988 El Camino Real, Suite 500 San Diego, CA92130 Robert M. Fitzgerald 11988 El Camino Real, Suite 500 San Diego, CA92130 Name Business Address Debra McGinty-Poteet 11988 El Camino Real, Suite 500 San Diego, CA92130 Jeff Busby 11988 El Camino Real, Suite 500 San Diego, CA92130 SEVENTH:In 1997, the Trust’s Board of Trustees approved the establishment of the Brandes Institutional International Equity Fund, as a new series of the Trust, to commence operations on or about January3, 1997. On June14, 2005, the Trust’s Board of Trustees approved the establishment of the Brandes Separately Managed Account Reserve Trust, as a new series of the Trust, to commence operations on or about October3, 2005. On August9, 2007, the Trust’s Board of Trustees approved the establishment of the Brandes Institutional Core Plus Fixed Income Fund and Brandes Institutional Enhanced Income Fund, as new series of the Trust, both to commence operations on or about December28, 2007. On August21, 2008, the Trust’s Board of Trustees approved the establishment of the Brandes Institutional Global Equity Fund, as a new series of the Trust, to commence operations on or about October1, 2008. 3.This Certificate of Amendment shall be effective upon filing. IN WITNESS WHEREOF, the undersigned has executed this Certificate on the 8th day of July, 2009. By:/s/ Debra McGinty-Poteet Debra McGinty-Poteet, Trustee
